ORDER PER CURIAM Dwayne Brown (“Brown”) appeals from the judgment of the motion court denying his amended Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Brown pleaded guilty to four felony charges. Subsequently, Brown filed an amended Rule 24.035 motion seeking to set aside his guilty plea and sentence due to the ineffective assistance of his plea counsel. After an evidentiary hearing, the motion court denied Brown’s amended motion. In his sole point on appeal,' Brown argues that the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief because plea counsel was ineffective for failing to move to suppress statements Brown made during a police interrogation. Because Brown failed to prove that a motion to suppress his statements would have been meritorious, we affirm the motion court’s judgment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).